Citation Nr: 0818833	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  08-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to VA compensation for purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1962 until 
February 1969.  He died on December [redacted], 1992.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1992; the immediate 
cause of death was myocardial infarction.  

2.  The veteran had active service in the Republic of Vietnam 
from 1968 until 1969 and thus is presumed to have been 
exposed to herbicides.

3.  At the time of his death, the veteran was entitled to 
service connection on a presumptive basis for diabetes 
mellitus, type II.

4.  Competent evidence of record demonstrates that the 
terminal myocardial infarction was related to complications 
from diabetes mellitus, type II.

5.  The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.

6.  The veteran had no pending claims at the time of his 
death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have been met. 38 U.S.C.A. § 1310, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 
3.312 (2007).

2.  The claim for entitlement to DIC  benefits under the 
provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. 
§§ 1318, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2007).

3.  The criteria for an award of VA compensation for purposes 
of accrued benefits have not been met.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



I.  Service Connection for Cause of Death

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

In the present case, the veteran died of a myocardial 
infarction.  A letter provided by Dr. A. L. R. C., his 
treating physician, indicated that his terminal myocardial 
infarction was related to complications from diabetes 
mellitus type II.  While he was not service-connected for 
diabetes mellitus type II at the time of his death, he had 
active service in the Republic of Vietnam from January 1967 
until January 1968, and is entitled to a presumption of 
service connection for diabetes mellitus.  

Specifically, under applicable law, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6) (2007).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.
  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2007).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2007).

Based on the foregoing, the veteran should have been 
presumptively service-connected for diabetes mellitus type II 
at the time of his death.  Moreover, since competent medical 
evidence of record causally relates the terminal myocardial 
infarction to diabetes mellitus, an award of service 
connection for the cause of the veteran's death is warranted.  
In reaching this conclusion, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  II.  Entitlement to DIC Under the Provisions of 38 U.S.C. 
§ 1318

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time. 
DIC benefits granted to a surviving spouse under 38 U.S.C.A. 
§ 1318 would be paid "in the same manner as if the veteran's 
death were service connected." 38 U.S.C.A. § 1318(a). 

The Board's grant of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A, § 1310 
already recognizes that the death of the veteran is from a 
disability found to be related to active service.

The United States Court of Appeals for Veterans Claims 
(Court) indicated that, only if an appellant's claim for 
service connection for the cause of the veteran's death is 
denied under 38 U.S.C.A. § 1310, does VA have to also 
consider an appellant's DIC claim under the provisions of 38 
U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  

In light of the grant of service connection for the cause of 
the veteran's death under 38 U.S.C. § 1310, the claim of 
entitlement to DIC under 38 U.S.C. § 1318 is moot, and this 
aspect of the appellant's claim is dismissed.

III.  Accrued Benefits

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  

A revision to the law regarding accrued benefits claims, 
enacted by Congress and signed by the President as the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on 
December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits; however, this revision relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003, and does not affect cases 
involving deaths prior to that date, as here.  Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

An accrued benefits claim is derivative in nature.  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal 
Circuit concluded that for a surviving spouse to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  

The Federal Circuit noted that this conclusion comported with 
its decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.   That is to say, in accrued benefits claims, the 
evidence for consideration must have been constructively in 
the veteran's file at the time of his death. 38 C.F.R. § 
3.1000.

In the present case, the veteran had no claims pending at the 
time of his death.  Accordingly, there are no accrued claims 
for which the appellant may stand in his place.  Therefore, 
there is no basis for a grant of VA compensation for purposes 
of accrued benefits.

IV.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for cause of death, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Further, VCAA notice is not required because the DIC claim 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Notwithstanding the above, the RO provided the appellant with 
a compliant duty to notify letter in September 2006 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed her of what evidence was required to substantiate 
the claims and of her and VA's respective duties for 
obtaining evidence.  She was also asked to submit evidence 
and/or information in her possession to the RO.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, the Board finds 
that no further notice is needed as to any disability rating 
or effective date matters. Although for a DIC claim, the 
appellant would not be assigned a disability rating, an 
effective date would be assigned; however, since the claim is 
being denied as a matter of law, any question as to the 
appropriate effective date to be assigned is rendered moot.  
To the extent that the claim for cause of death is being 
granted, the RO will assign benefits in due course.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the appellant's statements in support 
of her claims are of record.  

The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of death is granted.

A claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is dismissed.

Entitlement to VA compensation for purposes of accrued 
benefits is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


